Exhibit 10.23

Memorandum

 

To:

[Participant Name]

From:

 

Date:

[Date]

 

Re:

Short-Term Performance Bonus Awards and Targets

 

 

 

You have been granted a Performance Bonus Award under the Worthington
Industries, Inc. Annual Short Term Incentive Plan (the “Plan”) on the terms
described below. The Performance Bonus Award is designed to provide incentive
payouts based on the attainment of stated financial performance targets over the
fiscal year.

In an effort to focus on both the quantity and quality of earnings, the
Performance Bonus Awards incorporate both an earnings and economic value added
(“EVA”) component. For corporate employees, half of the possible Performance
Bonus Award is allocated to the corporate earnings per share (“EPS”) target and
half to the corporate EVA target. For business unit employees, the Performance
Bonus Award is structured a little differently: 20% of the possible Performance
Bonus Award is allocated to the same corporate EPS targets as the corporate
officers, 30% is allocated to business unit operating income targets, and 50% is
allocated to business unit EVA targets.

Below is a summary of your compensation targets for FY xxxx.

 

Base

   $                 

 

      Threshold    Target    Maximum

Annual Incentive Opportunity

   $                     $                     $                 

 

Base + Annual Incentive Opportunity at Target

   $                 

The following tables breakdown your Threshold, Target and Maximum performance
levels for each of the metrics, along with your Short-Term Bonus opportunity for
the FY XXXX performance period by each of the performance metrics.



--------------------------------------------------------------------------------

Corporate EPS Targets**

   Corporate EPS Targets
Annual FY xxxx Targets*    Your Cash Award
Annual FY xxxx Targets*

Threshold

   $                     $                 

Target

   $                     $                 

Maximum

   $                     $                 

EOI Targets***

   EOI Targets
Annual FY xxxx Targets*    Your Cash Award
Annual FY xxxx Targets*

Threshold

   $                     $                 

Target

   $                     $                 

Maximum

   $                     $                 

EVA Targets***

   EVA Targets
Annual FY xxxx Targets*    Your Cash Award
Annual FY xxxx Targets*

Threshold

   $                     $                 

Target

   $                     $                 

Maximum

   $                     $                 

Numbers in 000’s except for EPS.

 

*

Targets are for the 12-month period of [                    ] ending
[                    ].

**

Restructuring charges and other unusual or non-recurring items will be excluded
as determined in the discretion of the Plan Committee.

***

Business unit results shall be calculated excluding corporate allocations not
under direct control of the business unit and restructuring changes and other
unusual or non-recurring items, as determined in the discretion of the Plan
Committee.

Performance falling between threshold and target or between target and maximum
will be pro rated on a linear basis.

No payments will be made if performance falls below threshold. Each of the
performance measures is free standing so that you will be able to earn a payout
based upon the achievement of one measure, even if the threshold performance
level is not achieved in the other measure.

Calculation of the financial results and attainment of performance measures will
be made solely by the Plan Committee based upon the applicable financial
statements. The Plan Committee has the right to make changes and adjustments in
calculating the performance measures to take into account unusual or
non-recurring events, including, without limitation, changes in tax and
accounting rules and regulations; extraordinary gains and losses; mergers and
acquisitions purchases or sales of substantial assets; and such other factors as
the Committee determines.



--------------------------------------------------------------------------------

The determination of the attainment of performance objectives and the amount of
the Performance Bonus Awards payable will generally be finalized within a
reasonable time after the applicable financial statements have been completed.
Payments will be made within a reasonable time after finalization by the
Committee, unless there is a need for a delay.

Unless the Committee elects a different form of payout, payments will be made in
cash. A portion or all of the payout may be deferred into a Deferred
Compensation Plan, provided that a timely deferral election is made. The Company
may require payment of, or may withhold from payments, amounts necessary to meet
any federal, state or local tax withholding requirements.

In general, termination of employment terminates Performance Awards. Termination
of employment for reasons of death, disability or retirement will result in a
pro rata payout for the Performance Period. Termination of employment for any
other reason, voluntary or involuntary, prior to the end of the Performance
Period will result in the forfeiture of the Performance Bonus Award.

In the event of a change in control of the Company followed by a termination of
employment during the performance period, the performance bonus awards will be
considered earned and payable at “target” and will be payable immediately in
cash.

If you have any questions regarding your Performance Bonus Awards, please call
me.